Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 4/19/2022 are entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit, an acquisition unit, and an output unit in claims 1 through claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kela et al. (US 2017/0064652) – IDS in view of Derosier et al. (US 2002/0016180)
As to claim 1:
Kela discloses a control system (Fig. 5) comprising:

a communications unit configured to communicate with a transmitter, the transmitter being configured to transmit a wireless signal; (See Abstract, Fig. 5, ¶0098, communication unit (30) in wireless communication with a transceiver (transmitter) of a user device (UD), for example the UD transmit beacons to the network communication unit AD 30)

an acquisition unit configured to acquire location information about a location in a target area of the transmitter based on the wireless signal that has been transmitted from the transmitter and received by the communications unit; (¶0099, the system is configured to, based on the received wireless beacon signal from the UD, acquire various information pertaining the UD, such as location, movements. See ¶0085, the target area can be understood as a coverage area of the access node (30). Namely each access node has a predetermined cell/coverage area where communication with a wireless mobile station is possible.)
and

an output unit configured to have an instruction signal transmitted, in accordance with the location information acquired by the acquisition unit, from the communications unit to the transmitter, the instruction signal including adjustment information used to vary at least one of a time interval at which the transmitter transmits the wireless signal or transmission power with which the transmitter transmits the wireless signal. (See ¶0100 through 0103, based on the obtained location/movements/velocity, the network gains understanding of UD’s mobility level. The network is then configured to transmit a wireless beacon control signal to be received by the UD.  The control signal contains transmission interval control information that adjusts at least transmission interval of the UD.  For example, high mobility UD is assigned more frequent transmission power, causing it to transmit beacon more frequently.  Stationary UD is assigned lower transmission time interval)

and
an equipment control unit, (¶0072, processor)

Regarding:
the target area including a first zone and a second zone,
the equipment control unit being configured to make equipment provided for the first zone operate in accordance with the location information acquired by the acquisition unit,
the output unit generating:
when finding the transmitter located in the first zone, adjustment information that sets the time interval at a first time interval and sets the transmission power at a first power value, 
and when finding the transmitter located in the second zone, adjustment information including at least one of a first adjustment information and a second adjustment information, the first adjustment information setting the time interval at a second time interval that is longer than the first time interval, the second adjustment information setting the transmission power at a second power value that is smaller than the first power value.

In summary, based on location of the transmitter being in first zone or a second zone of the target area, the adjustment information is to set time interval and transmission power accordingly. Specifically, time interval is longer in second zone and transmission power is lower in second zone than they are in the first zone for the transmitter. 


Kela discloses determining location of the transmitter in the coverage area of the access point, however differs in the claimed invention that Kela does not discloses specific sub-area (first and second areas) in the target location in which, not just prolonging time interval, but transmission power are set lower for the transmitter in the second area based on obtained location of the transmitter. 

Derosier, in a related field of endeavor discloses in 0017 and 0061 that in a coverage of the network, a predefined area is defined (second area), i.e. the area outside of the predefined area is read as the first area. When the system determines the wireless communication device is located in the predefined area, the wireless communication device is instructed by the network to reduce its transmission activities, such as reducing transmission power. Normal transmission activities are restored when the device leaves the predefined area (thus entering the first area). 
Note that Kela already discloses adjustment of  transmission interval , i.e. prolonging the time interval based on location/mobility of the transmitter as discussed above. As discussed in Abstract, ¶0017, 0061 of Derosier, which sought to reduce transmission activities of the wireless communication device while in the predefined area, the combination of Kela and Derosier arrives at the invention which reduces transmission activities by reducing transmission power, and prolonging interval between transmissions. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention to incorprotate disclosures of Derosier and Kela arrives at the invention which reduces transmission activities by reducing transmission power, and prolonging interval between transmissions. Such implementation does not simply save powers but also eliminates nuisance of wireless device usages in senstitive places (¶0013 of Derosier)

As to claim 2:
Kela in view of Derosier discloses all limitations of claim 1, wherein Kela discloses:
the location information includes information about a current location of the transmitter, and
the output unit is configured to have the instruction signal transmitted, in accordance with the current location of the transmitter, from the communications unit to the transmitter. (See ¶0100, 0103, the network obtains current location of the UD, forming a dynamic map of locations of all UDs, which is used to control link adaptation, for example in ¶0102, transmission interval adaptation by the network through control signal. See also ¶0112, 0113, upon discovering the UD in the coverage, the network makes decisions for the UD’s transmission scheme, such as transmission interval, RAT, etc… and convey the information to the UD in similar manner)

As to claim 3:
Kela in view of Derosier discloses all limitations of claim 1, wherein Kela discloses:
the location information includes information about a distance traveled per unit time by the transmitter, (¶0100, velocity of the UD)
the output unit is configured to have the instruction signal transmitted, according to the distance traveled per unit time by the transmitter, from the communications unit to the transmitter. (¶0102, stationary unit (aka zero distance per time unit is assied low interval, whereas UD determined to be high movement based on velocity is given instruction signal for high interval for transmission)


As to claim 4:
 Kela in view of Derosier discloses all limitations of claim 1, wherein Kela discloses:
wherein the transmitter includes a plurality of transmitters (See at least ¶0100, 0102, a plurality of UDs, each having their own transceiver), identification information is assigned to each of the plurality of transmitters, and the wireless signal transmitted from each of the plurality of transmitters includes the identification information. (See ¶0107, also ¶0084, each UD has own UD identity, and the beacon signal transmitted by a given UD includes the UD ID of the respective UD)

As to claim 6 and claim 7:
Kela discloses a method and a non-transitory storage medium in which a control program is stored, the control program designed to cause a computer system to perform the method, comprising:
acquisition processing including acquiring location information about a location of a transmitter in a target area (See ¶0085, the target area can be understood as a coverage area of the access node (30). Namely each access node has a predetermined cell/coverage area where communication with a wireless mobile station is possible) based on a wireless signal that has been transmitted from the transmitter configured to transmit the wireless signal and received by a communications unit configured to communicate with the transmitter; (¶0099, the system is configured to, based on the received wireless beacon signal from the UD, acquire various information pertaining the UD, such as location, movements etc… See Abstract, Fig. 5, ¶0098, communication unit (30) in wireless communication with a transceiver (transmitter) of a user device (UD), for example the UD transmit beacons to the network communication unit AD 30)


output processing including having an instruction signal transmitted, in accordance with the location information acquired through the acquisition processing, from the communications unit to the transmitter, the instruction signal including adjustment information used to vary at least one of a time interval at which the transmitter transmits the wireless signal or transmission power with which the transmitter transmits the wireless signal. (See ¶0100 through 0103, based on the obtained location/movements/velocity, the network gains understanding of UD’s mobility level. The network is then configured to transmit a wireless beacon control signal to be received by the UD.  The control signal contains transmission interval control information that adjusts at least transmission interval of the UD.  For example, high mobility UD is assigned more frequent transmission power, causing it to transmit beacon more frequently.  Stationary UD is assigned lower transmission time interval)
Regarding:
Control processing, the target area including a first zone and a second zone,
The control processing including making equipment provided for the first zone operate in accordance with the location information acquired by the acquisition unit,
the output unit generating:
when finding the transmitter located in the first zone, adjustment information that sets the time interval at a first time interval and sets the transmission power at a first power value, 
and when finding the transmitter located in the second zone, adjustment information including at least one of a first adjustment information and a second adjustment information, the first adjustment information setting the time interval at a second time interval that is longer than the first time interval, the second adjustment information setting the transmission power at a second power value that is smaller than the first power value.

That is to say, based on location of the transmitter being in first zone or a second zone of the target area, the adjustment information is to set time interval and transmission power accordingly. Specifically, time interval is longer in second zone and transmission power is lower in second zone than they are in the first zone for the transmitter. 


Kela differs in the claimed invention that Kela does not discloses specific sub-area (first and second areas) in the target location in which, not just prolonging time interval, but transmission power are set lower for the transmitter in the second area based on obtained location of the transmitter. 

Derosier, in a related field of endeavor discloses in 0017 and 0061 that in a coverage of the network, a predefined area is defined (second area), i.e. the area outside of the predefined area is read as the first area. When the system determines the wireless communication device is located in the predefined area, the wireless communication device is instructed by the network to reduce its transmission activities, such as reducing transmission power. Normal transmission activities are restored when the device leaves the predefined area (thus entering the first area). 
Note that Kela already discloses adjustment of  transmission interval , i.e. prolonging the time interval based on location/mobility of the transmitter as discussed above. As discussed in Abstract, ¶0017, 0061 of Derosier, which sought to reduce transmission activities of the wireless communication device while in the predefined area, the combination of Kela and Derosier arrives at the invention which reduces transmission activities by reducing transmission power, and prolonging interval between transmissions. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention to incorprotate disclosures of Derosier and Kela arrives at the invention which reduces transmission activities by reducing transmission power, and prolonging interval between transmissions. Such implementation does not simply save powers but also eliminates nuisance of wireless device usages in senstitive places (¶0013 of Derosier)

As to claim 9:
Kela in view of Derosier discloses all limitations of claim 2, Kela discloses wherein the transmitter includes a plurality of transmitters (See at least ¶0100, 0102, a plurality of UDs, each having their own transceiver), identification information is assigned to each of the plurality of transmitters, and the wireless signal transmitted from each of the plurality of transmitters includes the identification information. (See ¶0107, also ¶0084, each UD has own UD identity, and the beacon signal transmitted by a given UD includes the UD ID of the respective UD)

As to claim 10:
Kela in view of Derosier discloses all limitations of claim 3 wherein Kela discloses the transmitter includes a plurality of transmitters (See at least ¶0100, 0102, a plurality of UDs, each having their own transceiver), identification information is assigned to each of the plurality of transmitters, and the wireless signal transmitted from each of the plurality of transmitters includes the identification information. (See ¶0107, also ¶0084, each UD has own UD identity, and the beacon signal transmitted by a given UD includes the UD ID of the respective UD)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kela et al. (US 2017/0064652) in view of Derosier et al. (US 2002/0016180) and in view of Baker et al.  (US 2017/0038787)

As to claims, 5, 11 and 12:
Kela in view of Derosier discloses all limitations of claims 4/9/10, wherein
Kela also disclose the acquisition unit is configured to acquire the location information about a source transmitter that has transmitted the wireless signal, the source transmitter being one of the plurality of transmitters. See ¶0100, 0103, the network obtains current location of the UD

the output unit is configured to have the instruction signal transmitted, according to a history of locational changes of an adjustment target transmitter out of the plurality of transmitters, from the communications unit to the adjustment target transmitter, the history of locational changes being obtained based on the location information, acquired by the acquisition unit during a predetermined period, about the adjustment target transmitter. (See ¶0100, based on position history of the UD, the network can determine UD mobility. ¶0102, the network to assign different bean transmission intervals to UDs with different level of mobility)

Kela however does not explicitly disclose the acquisition unit is configured to acquire the location based on the identification information included in the wireless signal.
However, location determination can achieve in various ways known in the art. Baker in at least ¶0060, discloses a location determination for a mobile device 182, in which based on a beacon identifier transmitted by a mobile device, the system controller uses a look-up table to determine location.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Kela can be modified to user the beacon-identifier lookup method for location determination as disclosed by Baker.  As this manner, no calculation is required at the network side but nothing more than referencing a database of locations.  As such, this implementation has its own unique advantage of reducing processing loads at the network side.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eitan et al. (US 2013/0279370) - Disclosed is a medical device including a therapeutic component to provide one or more therapeutic functionalities during whilst in therapeutic mode, and may further enter into a device sleep mode (DSM), a transceiver configured to provide the medical device with wireless connectivity and which may further transition into a transceiver sleep mode (TSM) substantially concurrent with transition into DSM, the transceiver may intermittently transition between TSM and a scan mode, during which scan mode the transceiver may listen for a wireless packet addressed to the transceiver, and a localization module which may emit a discovery signal upon receipt of the wireless packet addressed to the transceiver.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645